Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 22, 2018

The Court of Appeals hereby passes the following order:

A19I0069. RICHARD JOHN LUEDEE v. THE STATE.

      In 2016, Richard John Luedee was convicted of kidnapping and other crimes.
Following his conviction, he filed a motion for new trial. While his motion for new
trial was pending, Luedee requested and was granted pro se status, and he thereafter
filed a motion to recuse the trial court judge. On August 2018, the trial court denied
and dismissed Luedee’s motion to recuse. Luedee requested a certificate of immediate
review, but the trial court denied his request. Nonetheless, Luedee filed an application
for interlocutory review in this Court. We, however, lack jurisdiction.
      Because this action remains pending below, Luedee was required to comply
with the interlocutory-appeal procedure, including obtaining a certificate of
immediate review from the trial court. See OCGA § 5-6-34 (b). And this Court will
“not review the unfettered discretion vested in the trial court in granting or refusing
a certificate for immediate review of interlocutory rulings.” B & D Fabricators v.
D.H. Blair Inv. Banking Corp., 220 Ga. App. 373, 376 (3) (469 SE2d 683) (1996).
      Despite the lack of a certificate of immediate review, Luedee asks this Court
to grant his application, either under the collateral-order doctrine or pursuant to
Waldrip v. Head, 272 Ga. 572 (532 SE2d 380) (2000). But the denial of a motion to
recuse in a criminal case is not subject to the collateral-order doctrine. See OCGA
§ 5-6-34 (b) (requiring a defendant to follow the interlocutory-appeal procedure to
obtain review of “the denial of a defendant’s motion to recuse in a criminal case”);
Murphy v. Murphy, 322 Ga. App. 829, 832 (747 SE2d 21) (2013). And under
Waldrip, in rare cases, an appellate court can exercise its discretion to review an
interlocutory order without a certificate of immediate review, but only in “exceptional
cases that involve an issue of great concern, gravity, and importance to the public and
no timely opportunity for appellate review.” Waldrip, 272 Ga. at 575, 577 (1). This
is not one of the rare cases in which ignoring the certificate requirement is warranted.
      For these reasons, we lack jurisdiction to consider this application, which is
hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/22/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.